Holmes, J.
The only point argued for the defendant is, that the complaint should have been addressed to the justices of the district court instead of to the district court. It would seem that a motion to quash on this ground, made for the first time in the Superior Court, came too late. Pub. Sts. c. 214, § 25. Commonwealth v. Walton, 11 Allen, 238. Commonwealth v. Harvey, 111 Mass. 420. But if the point may be taken, the answer is that the district court as well as the justices of it had the power to receive complaints. St. 1893, c. 396, §§ 42, 43. St. 1874, c. 315.

Exceptions overruled.